ORMOND, J.
I incline to the opinion, that the evidence described such a public place, as is within the meaning of the act. The terms, “ or any other public place,” employed in the statute, were designed by the legislature to include every place, where people are privileged to go without an invitation ; or in other words, if it is not a private house, it is a public place ; although, no doubt even a private house might become a public place, if upon a particular occasion, a general invitation was given to the publie to meet there. The mischief designed to be prevented, was the exposure of the practice of gaming, or playing at games of chance, to indiscriminate observation, by which the young, and unwary might be led to engage in it, and it appears to me, this would apply to the office of a professional man, in a town, or village. It would not vary the case, that he being unmarried, it was also used as an eating, or sleeping apartment. But my brethren think, that although such might be its character in the day time, it could not be considered a public place at night, when the doors were closed, and those present were there by invitation : — That it must then be considered his private dwelling. It results from this, that the court erred, and its judgment must be reversed.
COLLIER, C. J.
Whether the office of a physician or lawyer, at a time when it is impossible for all persons to enter at pleasure, is a public house, is not a material inquiry in this case. I am willing, however, to concede that such is its character. But if such person invites a few friends to his office, either in the day-time or night, and closes the door so as to exclude all others, that he may spend a social hour at cards, or dice, with these friends, it ceases to be a. public place, within the meaning of the statute on which the indictment is founded.